Hoyt, J.
{dissenting). — I think this appeal should be dismissed. It was taken after the proceedings for habeas corpus had been instituted in the federal court. I interpret § 766 of the Revised Statutes of the United States; differently from the majority of the court. In my opinion the state court was, by force of such statute, deprived of any authority to proceed at all in any action against the-person who had thus appealed to the federal jurisdiction. I cannot believe that it was the intention of congress to provide that the state court might take steps in an action! against such person if such action was in his favor or at. his instance, and at the same time prevent it from making-an order therein against such person. I think the statute-, intended to and did prohibit the state courts from moving, at all in any action or proceeding against such person. This being so, it follows that by force of such statute - every action of the court after such federal jurisdiction had' been invoked was null and void. It follows that the proceedings on appeal were null and void, and this court has-never had any jurisdiction thereof. This court, however, always has sufficient jurisdiction of a case which has been attempted to have been appealed to clear its records of it by dismissing the attempted appeal, and ih: my opinion such should have been the course in this action;
Dunbak, J., concurs.